 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDPalette Sample Card Co., Inc.andLocal 413, InternationalBrotherhood of Pulp,Sulphite & PaperMillWorkers, AFL-CIOandLocal 222, International Production,Service andSales Employees Union.Cases Nos. 2-CA-7199 and 2-CA-7303.November 8, 1961DECISION AND ORDEROn June 6,1961, Trial Examiner Thomas A. Ricci issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other alleged unfair labor practices andrecommended that such allegations be dismissed.Thereafter theRespondent and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with certain modifications of and addi-tions to the Order in paragraphs as appear therein.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Palette SampleCard Co., Inc., its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Assisting or contributing support to Local 222, InternationalProduction, Service and Sales Employees Union, or any other labororganization.(b)Recognizing and contracting with Local 222, InternationalProduction, Service and Sales Employees Union, as the bargainingrepresentative of its employees unless and until said labor organizationshall have been certified as such representative by the Board.(c)Performing or giving effect to its February 1960 agreementwith Local 222, International Production, Service and Sales Em-1Pursuant to Section3 (b) of the National Labor Relations Act, the Board has delegateditspowers in connectionwith thiscase toa three-member panel [Members Leedom,Fanning, and Brown].134 NLRB No. 13. PALETTE-SAMPLE CARD CO., INC.71ployees Union, or to any extension renewal or modification thereof,or to any superseding contract, unless and until the said labor organi-zation has been duly certified by the National Labor Relations Boardas the exclusive representative of its employees; provided, however,that nothing herein shall require the Respondent to vary or abandonany wage, hour, seniority, or other substantive feature of its relationswith its employees which the Respondent has established in the per-formance of this agreement or to prejudice the assertion by the em-ployees of any rights acquired thereunder.(d) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposesof collective bargaining or other mutual aid or protection, or to re-frain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from Local 222, Inter-national Production, Service and Sales Employees Union, as thecollective-bargaining representative of its employees, unless and untilsaid labor organization shall have been certified as such representativeby the Board.(b)Post at its New York City plant, copies of the notice attachedhereto marked "Appendix."' Copies of said notice, to be furnishedby the Regional Director for the Second Region, shall, after beingduly signed by the Respondent's representative, be posted by saidRespondent immediately upon receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be, and it hereby is,dismissed to the extent that it alleges violations of the Act not foundherein.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order-" 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT assist or contribute support to Local 222, Inter-national Production, Service and Sales Employees Union, or toany other labor organization.WE WILL NOT recognize or contract with Local 222, Interna-tional Production, Service and Sales Employees Union, as thebargaining representative of our employees, unless and until saidlabor organization shall have been certified as such representativeby the Board.WE WILL NOT perform or give effect to our February 1960 agree-ment with said Local Union 222, or to any renewal, extension,modification, or supplement thereof, or to any superseding con-tract, unless and until the said labor organization has been dulycertified by the National Labor Relations Board as the exclusiverepresentative of our employees; provided, however, that nothingherein shall require'us to vary or abandon any wage, hour, sen-iority or other substantive feature of our relations with our em-ployees which we have established in the porformance of any suchagreement, or to prejudice the assertion by employees of anyrights they acquired thereunder.WE WILL withdraw and withhold all recognition from Local222, International Production, Service and Sales EmployeesUnion, as the collective-bargaining representative of our em-ployees, unless and until said labor organization shall have beencertified as such representative by the Board.WE WILL NOT order our employees to listen to solicitation byLocal Union 222 agents, threaten to discharge or otherwise todiscriminate against our employees in their employment for fail-ure to accept our choice of union, grant pay increases as benefitsfor union membership unwanted by our employees, or pay themfor working time spent listening to union solicitations ordered byour management representatives.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their rights toself-organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activitiesfor the purposes of collective bargaining or other. mutual aid orprotection, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement requir- PALETTE SAMPLE CARD CO., INC.73ing membership in a labor organization as a condition of employ-ment, as authorized in Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.PALETTE SAMPLE CARD CO., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,with all parties represented,was heard before the duly designatedTrial Examiner in New York,New York,on April 17 thni 20,1961,on consolidatedcomplaint issued by the General Counsel',against Palette SampleCard Co., Inc.,herein called the Company and the Respondent.The issues litigated were whetherthe Respondent had violated Section 8(a) (1), (2), and(3) of the Act.The initial charge in this proceeding(CaseNo. 2-CA-7199),was filed on Febru-ary 15, 1960, and accused the Respondent of having illegally assistedLocal 222,International Production, 'Service and Sales Employees Union,herein called Local222, in violation of Section 8(a),(2) of the Act.On March 31, 1960, the sameChargingParty-Local413, International Brotherhood of Pulp,Sulphite & PaperMillWorkers,AFL-CIO,herein called Local 413-filed a second charge againstthe Respondent(CaseNo. 2-CA-7303),reasserting unlawful assistance in favorof Local222, and also alleging the illegal discharge of employee Ruby Edmond, inviolation of Section 8(a) (3) of the Act. Separate complaints were issued pursuantto these charges on March 18 andApril18, 1960, respectively.Boththe cases weresettled by stipulation dated December 29, 1960, but the Respondent thereafter failedto comply with the terms and provisions of the settlement agreement.In conse-quence, the Regional Director,on behalf of the General Counsel, consolidated thetwo cases and on March 7, 1961, issued an amended consolidated complaint. Itwas on this complaint that the hearing before me took place.An affirmative defense, set out in the Respondent's answer and reiterated at thestart of the hearing as a motion to dismiss part of the complaint,relies upon the dis-position of a third case (CaseNo. 2-CA-7418),also brought against the Respondentand filed by the same ChargingParty, Local 413.The complaint in Case No.2-CA-7418, issued on July 8, 1960,made no reference whatever to Ruby Edmondor to Local 222; its essential allegations were that the Respondent had illegally dis-charged one Ida Anthony and restrained and coerced its employees away from activi-ties in favorof Local 413.Thislatter case was settled by stipulation whereby theRespondent agreed to pay IdaAnthony $429for loss of earnings(withthe state-ment she did not desire reinstatement)and to post notices advising its employees itwould not thereafter resort to illegal methods to prevent their continued adherenceto Local 413.The agreed-upon posted notice also stated-in accordance with long-established Board requirement for remedial action in unfair labor practice cases-that the Respondent would not"in any other manner" violate the statute with respectto employee activities on behalf ofLocal413, or "any other labor organization."The settlement stipulation in CaseNo. 2-CA-7418was signed on August 15, 1960,and the Respondent complied with its terms.It now argues that the Respondent'saction in posting the notice in settlement of that case precludes the Governmentfrom proceeding under the complaints in CasesNos 2-CA-7199 and 2-CA-7303on the grounds"either this isres adjudicataor they are attempting to split causes ofaction."In substance counsel for the Respondent contends that, having been re-quired to advise the employees that it would not "in any other manner" interferewith their statutory rights to choose unions freely, or to interfere with their basicrights with respect to "any other labor organization,"itnecessarily cleansed itself, ordissipated the coercive effect of any other violations of the basic statutory rightswhich mieht have been committed at any time before the regular posting of thatnotice.He also argues that because part of the eventual remedy sought by theGeneral Counsel in both proceedings is the same, it follows that the particular '74DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffensesdetailed in the various complaints must be viewedas oflike kind andtherefore not relitigable as prosecution upon prosecution.More precisely, he pointsto the fact that the instant proceeding, if successful, would end with a notice con-taining language, inpart, phrased like that called for by the settlement stipulationin Case No. 2-CA-7418.I find no merit in this affirmative defense.Apart from the discharge of RubyEdmond, which the Respondent, inconsistently, concedes may be litigated nowalthough she was discharged at the time of the events which gave rise to Case No.2-CA-7418, the essential burden of the consolidated complaint before meis aimedat the Respondent's conduct in imposing an unwantedunion-Local 222-uponits employees.This matter not only involves a union nowhere mentioned in Case No.2-CA-7418, butalso allegesviolation of Section 8(a)(2) of the statute, a differentone from anything suggested in the other proceeding. Both the type of conduct andthe legal issuesinvolved, therefore, vary from the matters litigated in Case No.2-CA-7418.More significant, however, is the clear fact that the parties-General Counseland Respondent-necessarily understood that settlement of Case No. 2-CA-7418was not intended to, and did not set at rest the charges contained in Cases Nos.2-CA-7199 and 2-CA-7303.When the charge in Case No. 2-CA-7418 was filed,on June 2, 1960, the separate complaints in the other two cases had already beenissued and were in the Respondent's hands. If the intent of the settlement reachedin August in Case No. 2-CA-7418 had been thereby to wipe the slate clean againstthe Respondent, the pending proceedings would hardly have been ignored.Alldoubt that the Respondent well understood there was no such collateral effect ofthe settlement upon the other outstanding complaints, is removed by its writtenagreement 4 months later in December 1960 to take further steps-whatever theymay have been-to satisfy the General Counsel's demands with respect to Cases Nos.2-CA-7199 and 2-CA-7303. This proceeding went to hearing on the consolidatedcomplaint issued in March 1961 only because the Respondent thereafter failed totake those steps which it had voluntarily agreed were proper long after the settle-ment now urged as a legal impediment to any further proceedings in the earliercharges and complaints. I find noelementof undue or improper prosecution ofcharges by the General Counsel in this total situation.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGSAND CONCLUSIONS1.THEBUSINESSOF THE RESPONDENTPalette Sample Card Co., Inc., is a corporation duly organized under andexisting by virtue of the laws of the State of New York. It maintains its principaloffice and place of business at Long Island City, in the city and State of New York,where it is engaged in the manufacture, sale, and distribution of sample cards andrelated products.During the Respondent's fiscal year 1959 it caused to be manu-factured. sold, and distributed from its New York place of business products valuedabout $400,000, of which products valued in excess of $50,000 were shipped by it ininterstate commerce directly to States of the United States other than the State ofNew York. I find that the Respondent is engaged in commerce within the meaningof the Act and that it will effectuate the policies of the Act to exercise jurisdictionherein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated,and I find that Local 413,International Brotherhood ofPulp, Sulphite&Paper Mill Workers,AFL-CIO,and Local 222, International Pro-duction,Service and Sales Employees Union,are labor organizations within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe consolidated complaint sets out two major allegations; one is that the Re-spondent, acting mostly through Seymour Koehl, a high officer, dominant stock-holder, and general manager of the Respondent, attempted, with promises of bene-fits and other illegal methods, to compel the employees to become members of Local222 against their will, extended recognition to that union although it never repre-sented a majority of the employees, and entered into -a collective-bargaining agree-ment with it; the second is that Koehl discharged Rubv Edmond because she impededhis efforts to entrench Local 222 in the plant.The evidence in support of thecomplaint was offered by a number of employee witnesses called by the General PALETTE SAMPLE CARD CO., INC.75Counsel.The General Counsel also called Koehl to the stand as a hostile witness,and elicited information from him on only a limited aspect of the case.Koehl wasnot questioned by the Respondent's counsel, who called no witnesses at all.Thetestimony of the General Counsel's witnesses thus stands uncontradicted. Indefense the Respondent asserts that Edmond was not discharged but quit volun-tarily; it also defends generally on the ground that the General Counsel has failedto provea prima faciecase insupport of the complaint.A. Violations of Section 8(a)2 and (1) of the ActI credit the testimony of the employee witnesses entirely with respect to the activi-tiesof the Respondent's officials in exercising improper influence upon them tocompel their acceptance of Local 222 as their collective-bargaining agent.Theirtestimony was not only uncontradicted, but was given in a forthright, candid, and en-tirely plausible manner.Most of the witnesses are still in the Respondent's employand their testimony is also substantiated by the Respondent's admission that, despitethe fact Local 222 never represented a majority of the employees, the Companyinvited the employees to the office to "inspect" the "contract" between that unionand the Respondent.Accordingly I deem it unnecessary to detail the testimonyrelating to pertinent facts in terms of which individual witnesses referred to particularevents.The following facts are clear on the entire record and I so find.For a number of years Local 413 tried unsuccessfully to organize the plant em-ployees.At least one election, held in the summer of 1959, was lost by that union.During the last few days of January 1960 representatives of Local 222 appeared atthe premises and distributed their membership application cards.The evidenceas a whole shows that very few employees signed up. Early in the morning of Feb-ruary 3, 1960-about 9:30 a.m.-two representatives of Local 222-Ladmer, itspresident, together with a delegate-entered the plant, shook hands with Koehl, andconferred with him 10 or 15 minutes in his office.When they emerged one of theunion officials spoke to several girls at their machines and invited them to constitutea committee and to confer with him. Each of the employees so approached refused.Koehl then went to the machines of each of these-including Daisy Williams, FeliciaRomez, Aggie Dowdy, Mary Benjamin, Ella Crawford, and Albert Lombardo-andordered them to stop their machines and to go into the office to meet with the unionagents.They obeyed, followed Koehl into the office, and remained there when,after a fewminutes,Koehl left.For the rest of the morning Ladmer and his asso-ciate spoke to these employees of the benefits that would flow from being repre-sented by Local 222; he spoke of holidays, hospitalization insurance payments, sickpay, working glasses, and a $5 raise.There was some talk of these benefits beingno different from what the Respondent had been doing for the employees withouta union, and some asked what would happen if the employees refused to sign upwith Local 222.Ladmer said it would be immaterial because he already had amajority, that "he had a contract signed with the boss," and could call a strike.Ladmer then called Koehl back into the room and detailed the proposed benefitshe had discussed with the "committee."Koehl protested he could not add $5 tothe wages.The general conference was resumedagainin the office after lunch foran additional half hour.Here Koehl, after talking with his partner; Bremer, offeredan immediate $3 weekly raise and $2 more a year later. Everyone then left theoffice and Koehl, speaking through the plant loud speaker, called all the employeesto stop work and gather at one place in the plant.All 75 or 80 workers left theirplaces, assembled in one area, and were addressed by Ladmer, who stood on a table.Koehl introduced Ladmer and then stood by to listen. Ladmer proceeded againto explain the benefits he had detailed in the morning, told the employees that amajority of them had already signed cards, and called for a show of hands onwhether the employees were agreeable to the contract, including a $3 raise now and$2 more a year later. There was a general shout of "No," with only one employeeagreeing; the scene was described by one witness as an "uproar."The employeesquestioned Local 222's majority status and protested these were benefits they al-ready had.Ladmer held the workers through an hour and a half, called for asecond vote-with the same results-said he would be back at a future date, andclosed with: "In themeantime,the bossis goingto give you some cards.This isa card whatis goingto say your benefits is so.And I mill be back. In the mean-time, youcan signthese cards and give it to him."The Respondent paid all employees for time spentin conferencewith Ladmer inthe office and while listening to him speak out in the plant area.Within a few days the Respondent had a printed notice prepared which it postedat three locationsabout theplant,where theyremainedfor several months.Thenotice read as follows: 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDTO ALL EMPLOYEES:The Circular that has been Distributed to you has been put out by a Unionthat has been repeatedly held by The National Labor Relations Board NOTto Represent our Employees. It is an attempt by OUTSIDERS to misleadyou to your injury.We have your Interest at Heart and have dealt only witha Union that Represents you.Your Union Contract is available for 'Inspection at all times, but BEWAREOF OUTSIDERS, not Recognized by The National Labor Relations Board.Their purpose is to use YOU as their spies for their OWN SELFISHINTEREST.THE MANAGEMENT.On the following Thursday, the first payday following the Ladmer speech, all theemployees reecived a $3 raise in their weekly pay.Daisy Williams asked her fore-man, Pedro Davila (called Manos), why the raise, and Davila replied: "You arein the Union."Williams protested: "I didn't sign a card for Local 222 . . . I'mnot going to pay him a damn thing." She kept arguing, and when Koehl approachedand learned of her complaint, he said: "You are in the Union whether you like itor not . . . do what you want." Eleuterio DeJesus thought he had been mis-takenly overpaid and so told Koehl, who replied: "No, this is not a mistake.Thisisa raise you got on account of the Union.You are a union member now."DeJesus also insisted he was not a member because he had not joined-"Seymour,this union is not good for us and you are trying to force this union in."Koehl'sparting answer was: ".I'm sorry, but who don't want the union can leave, be-cause this is the union we have."Koehl also requested employees on many occasions, both in groups and individu-ally, to sign cards for Local 222.He explained the benefits while they worked,appealed to them to accommodate him out of friendship, and even used threatsTo Pearl Boyd he said: ". . if Local 413came inand Hymie Lasher [official ofthat union], that he was going to treat us so mean that we wished we would quit."To Harry Miller: ".the people in the factory did not know what was good forthem."Again to Pearl Boyd: ". . . we were stupid for not wanting it."Koehl accused more than one employee of impeding his efforts.He askedwhether certain employees whom he named were responsible, and added, to AudreyBrown: "Nobody is going to hurt me, not even 413 . . because I'll fire them andsee if the Union will help them then."Koehl waged a regular campaign withDeJesus, pleading with him to "let" others sign and to distribute cards; whenDeJesus asked to see the union contract,as the posted notice invited the employeesto do, Koehl said he could not do so.Koehl gave a supply of Local 222 membership application cards to the officegirl,Sylvia Sussman, with instructions to ask all new employees to sign it whenthey were hired.She did so; some signed and some did not. Two days afterLadmer spoke to the employees from atop the table, Koehl also called a group offour or five foremen to a special meeting in his office and instructed them to makeefforts to prevail upon employees to join Local 222.They replied they were re-luctant, lest "it would look as if they were working with the boss againstthe peoplein the shop."Koehl was markedly unsuccessful in his organizational campaign.McFadden,a foreman, even threatened to quit if he had to solicit signatures.DeJesus gaveKoehl a complete runaround, and virtually laughed at the owner.The partiesstipulated that Local 222 never represented a majority of the Respondent's em-ployees in any appropriate bargaining unit.From the witness stand Koehl denied he had ever executed a written contractrecognizing Local 222 as exclusive bargaining agent in the plant.His evasive andambiguous explanation of the Company's written announcement that the "unioncontract" was at all times "available for inspection," coupled with the failure todeny any of the testimony showing the most determined resolve to implant Local222 as the employees' bargaining agent, compel me to reject his denial.His con-fused and almost unintelligible testimony seems to add up to an assertion that allhe meant, when he said there was a contract to "inspect," was that he had agreedwith Local 222 that in the event it should ever achieve majority status, and provethe fact to him, he would then extend recognition and sign an agreement with it.From an established businessman I find such an explanation at best insufficient tooffset the affirmative indication elsewhere in the record that the Respondent hadcome to a binding agreement with Local 222 to extend complete recognition to it.I am satisfied a written agreement was signed. In any event, even assuming thisaccord was an oral one, it is clear that the Respondent gave the employees to under-stand that a contract had been made and that their choice in the matter was no longer PALETTE SAMPLE CARD CO., INC.77of any avail.As Local 222 at no time represented a majority of the employees,execution of a contract giving it exclusive recognition was clearly a violation ofSection 8(a)(2) of the Act and I so find. The illegal assistance to a labor organ-ization proscribed by that section, and its inherently coercive effect upon the em-ployees in their statutory freedom to select a representative of their own choosing,is found no less in an employer's conduct in creating the impression that it has ex-tended such unlawful recognition. I also find that Koehl's separate acts of invitingthe officers of Local 222 into the plant to harangue the employees into accepting thatunion, his orders to employees to closet themselves with that union agent in theoffice and to be subjected to solicitation in the "locus of authority," his threat ofharsh treatment in employment and discharge for refusal to join that Union, hisgranting of a raise in pay as a "union benefit," and his payment to all the employeesfor time spent listening to the union agents at his instructions, in each instanceconstituted further illegal assistance to Local 222 and a violation of Section 8(a) (2)and (1) of the Act attributable to the Respondent.iB. The discharge of Ruby EdmondRuby Edmond worked for the Respondent for 5 years. During the workweekending Friday, March 18, she suffered from a pain in her arm and on that day foundit so painful she decided to go home.At lunch hour, about 12:30, she told Davila,her foreman, she was leaving work because her arm was "hurting."The foremanreplied: "Ruby, Seymour [Koehl] is going to get angry because so many of yougirls are going home." She left without further talk and did not return to the plantuntil Tuesday, March 29.Edmond telephoned the plant twice during her absence, on Thursday, March 24,and again on Monday, March 28. Her testimony relative to these telephone calls isquite confused.At first she said she called in on the Monday immediately followingher departure, or 3 days after March 18. Later, however, she definitely placed oneof the two talks with the office girl as the day before her return, March 28, for sheinsisted she returned to work "the next day." Indeed, she expressly conceded shehad erred in saying she had called the plant on the first Monday at all.As to thisconversation, Edmond was also not clear concerning what she said or why she called.Her first version was that she simply asked Sussman, the office girl, to put her throughto Seymour Koehl, that when she reached him she said she would not be in that daybut the next, and that Koehl replied: "All right, Ruby."As she continued to testify,Edmond said that in this conversation she told Sussman to tell Seymour she wouldnot be in that day but the following one.A third version of this same telephonecall was that she told Sussman she would return the next day.Edmond also telephoned the office girl on Thursday, March 24, to ask her todeliver her paycheck to Audrey Brown, another employee, who would call for it theregular payday, Friday.Edmond testified that Sussman then asked her how she wasfeeling and that she replied "a little better." Sylvia Sussman, who was called by theGeneral Counsel to testify about the Local 222 membership application cards whichKoehl instructed her to give all the new employees, said she recalled no telephoneconversations at all with Edmond during the latter's absence. She did not, however,deny Audrey Brown's testimony, which I credit, that on Friday, March 25, Sussmandelivered Edmond's check to her.Brown also testified that as she was leaving theoffice that day, Sussman asked, "How is your friend Ruby?" and she replied: "Sheis getting along fine."When Edmond returned to work on March 29, her timecard was missing fromthe clock and her foreman told her to see Koehl, who then said he had heardEdmond had quit. Edmond replied: "I didn't tell you I quit. I didn't tell nobodyelse."Koehl repeated what he had heard and pointed to another girl as a replace-ment he had hired. Edmond then asked for a layoff slip and received it an hour orso later.From the plant Edmond went to the office of Local 413, and from there telephonedKoehl to inquire who had reported her as having quit.Her testimony, uncontra-dicted like all the rest, was that Koehl replied: "Ruby, I'm not going to tell youbecause you have something in your head that you wouldn't tell me.And I'm notgoing to tell you who said it. . . -. You could go to Local 222 and they will give youa job."Edmond hung up and never returned to the plant.The complaint alleges that Koehl discharged Edmond because she was a memberof Local 413 and because she refused to support Local 222.To the contrary theRespondent contends that she quit her job and that no element of dismissal was1Dixie Bedding Manufacturing Company,121 NLRB 189, enfd. 268 F. 2d 901(CA. 5). 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvolved at all when she ceased work.On the evidence in this record I cannot findthat Edmond intended to leave her job voluntarily .2 She never said so and theRespondent produced no evidence of any such intent. I deem the fact she sentfor a paycheck due during her absence insufficient to show she thereby intended neverto return to the plant.The essentialissueraised by the complaint, however, is not whether she quit orwas dismissed, but whether the record as a whole proves, by a preponderance ofthe affirmative evidence, that the Respondent in fact discharged her because of herchosen union activities or because of her refusal to assist Local 222, as Koehl,desired all employees to do.The following facts would tend to support this,complaint allegationWhen President Ladmer, of Local 222, told the assembled employees on February3, 1960, in Koehl's presence and hearing, that he had a majority of cards signed,Edmond spoke up to ask to see her card and then said ".. . if I noticed anybodysigned my name to a card, that I would do something about it." Edmond also testi-fied, quite credibly, that ". . . he [Koehl] would tell me, he would say, `Ruby, Iknow you for Hymie [Hyman Lasher, representative and organizer for Local 413]."'And Audrey Brown said that sometime back in November or December 1959 Koehlaccused her of being an instigator for Local 413, and that "I hear Ruby is an insti-gator."And lastly, in her final conversation with Koehl, when she called him fromLasher's office after she had left the plant for the last time, Koehl said to her: "Youcould go to Local 222 and they will give you a job."Against the foregoing, there are other equally unquestioned facts which also beara relevancy upon the question of Koehl's possible motivation, but which would indi-cate that he may not have selected Edmond for an illegal discrimination in employ-ment.She was not particularly active on behalf of Local 413. She signed a card:"That was all I did.Iwasn't no leader." She never spoke at any union meet-ing, and conceded that Koehl told her "long ago" that she was "for Hymie."Edmond was not the only one who spoke her mind in opposition to the attemptto force Local 222 by Ladmer's speech in the plant on February 3.Archie Wolfealso quarreled with Ladmer with: "What can you do for us that the boss is notdoing now?He gives us a raise every year.He gives us bonuses for Christmas.What can you do that he is not doing?" Olric Frazier, another employee, got into,an argument with Ladmer over who would be steward, and ended with saying aloud:"you are calling me a liar?"Edmond's expressed opposition to Local 222 wasmatched by the responses of others to Koehl's attempts to induce them to join thatunion.Like Edmond, when Daisy Williams was told by Koehl she had received apay raise because she was "in the union whether you like it or not," she answered:"I didn't sign any card for the union."DeJesus wrote to the office of Local 222for a copy of the "contract" to test the notices Koehl had posted about the plant, andKoehl upbraided him for it, with ". . . you don't have to lie to me . . . you betterstop all that."With complete candor DeJesus flaunted his indifference to Koehl.And McFadden threatened to quit unless Koehl stopped trying to force him intosolicitingmembership for Local 222; Koehl then "just dropped the conversation."There were others whom Koehl considered antagonistic to his design; he accusedMartha Wilson, Daisy Williams, and Ida Anthony also of putting the "screws" onhim.Apart from these indications that Koehl's resentment, based on grounds of unionactivity,must have been directed more towards other employees, whom he did notmistreat in consequence, than against the relatively inconspicuous Ruby Edmond,thereis alsoevidence of the probability, at least, of other unrelated grounds for herseparation from the Company.Koehl was "angry" with her for leaving the shop inthe middle of the day; Foreman Pedro Davilla said at the moment Edmond left that2 In partial support of its affirmative defense the Respondent placed in evidence thedecisionof a referee of the New York State Department of Labor Unemployment InsuranceReferee Section, sustained on review by its appeal board, rejecting Edmond's applicationfor unemployment insurance benefitsA reading of the transcript of testimony taken be-fore that referee shows that his conclusion was based in part on evidence which was notoffered in the hearing before me and that additional evidence, received on the complaintin this proceeding, was not available to himMoreover, the referee did not unequivocallyfindEdmond had quit, but concluded, "Her cumulative actions provoked her dismissaland were equivalent to her voluntary termination. . . " I therefore deem the decision inthe unemployment compensation proceeding not binding on me on either the factual ques-tion of quit or discharge or the allegation of illegal motive in the Respondent's conduct.See-Transitron Electronic Corporation,129 NLRB 828 PALETTE SAMPLE CARD CO., INC.79,themanager was upset over the fact that "so many"women were going home.Moreover, Edmond's own testimony shows that there was a practice, if not an obliga-tory rule, for employees to call into the plant to advise the Company that they werenot coming in for work.Whether this practice involved a call only when a womanleft without notice the day before, or extended to an obligation to report an extendedabsence following a midday departure like Edmond's on March 18, is not clear inher testimony. She said: "You are supposed to call," when illness caused an absence,but she also added: "I figured after I left Friday, and I told him my arm was hurting,.that it was my place to call," but she did not do so until 10 days later, March 28.And finally her total testimony cannot fairly support a finding that when she didcall, the day before her return, she spoke to Koehl at all. She gave three versionsof the conversation: first that she told Koehl she would not be back, then that shetold the office girl to relay the message to him, and last that she just told Sussman ofher intention to return.That she may not have spoken to Koehl at all is also stronglyindicated by the fact that when she came in Tuesday and Koehl said she had quit,she denied having quit but made no mention of the fact, which she asserted at thehearing, that the day before Koehl had said to her on the telephone "all right," inreference to her stated intention to work Tuesday.Had he so assured her theday before, I think it highly likely she would have reminded him about it then andthere.Nor did she attempt to remind him of any such conversation when she calledhim from the office of Local 413 a few hours later.In weighing the total record on the question of Edmond's separation, I have con-sidered not only the foregoing detailed direct evidence, but also the fact the Re-spondent resented any employee activities in favor of Local 413 and resorted toillegalmeasures to deny them their statutory freedom to be free of any union notof their choice.However clear it may be that the Respondent felt no compunctionat violating the statute in one respect, it does not follow that any other of its con-duct, suspicious as it may be, necessarily was also illegally motivated. In the -normaloperation of a business enterprise employees come and employees go.One essen-tial element of proof for any allegation of illegal separation is that the employer'santiunion animus, in one way or another, was directed against the employee involved.Like any other necessary element of fact this too must be established by a pre-ponderance of the credible evidence.On consideration of the entire record, in-cluding those facts which tend to support the complaint, and those which tend todisprove it, I believe the General Counsel has failed to satisfy the burden of proofresting upon him with respect to the separation of Ruby Edmond.Accordingly, Ishall recommend dismissal of the complaint as to her.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Company as set out in section I,above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States, and tend to lead to labor disputes burdening commerce and the freeflow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it be ordered to cease and desist therefrom and to takecertain affirmative action necessary to effectuate the policies of the Act.I have found that the Respondent recognized Local 222, International Production,Service and Sales Employees Union, and entered into an exclusive recognition col-lective-bargaining agreement with it in the month of February 1960, although thatUnion did not at any time represent a majority of the employees of the Respondentin any appropriate bargaining unit.By such conduct the Respondent has interferedwith, restrained, and coerced its employees in the exercise of their right freely toselect their own bargaining representative, and has accorded unlawful assistanceand support to that Union. In order to dissipate the effect of the Respondent's unfairlabor practices, I shall recommend that it be ordered to withdraw and withhold allrecognition from Local 222, International Production, Service and Sales EmployeesUnion, and to cease giving effect to the aforementioned agreement, or to any renewalor extension thereof, until such time as that labor organization shall have demon-strated its exclusive majority representative status pursuant to a Board-conductedelection among the employees.Nothing herein shall, however, be construed torequire that the Respondent vary or abandon any existing term or condition ofemployment.Upon the basis of the foregoing, and upon the entire record in thecase, I make the following: 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Palette SampleCard Co.,Inc., is an employer within the meaning of Section2(2) of the Act.2.Local 413,InternationalBrotherhood of Pulp, Sulphite & Paper Mill Workers,AFL-CIO, and Local 222,International Production,Service and Sales EmployeesUnion, are labor organizationswithin themeaning of Section2(5) of the Act.3.By recognizingand contracting with Local222, InternationalProduction, Serv-ice and Sales EmployeesUnion, by ordering its employees to listen tosolicitationby Local Union 222agents, by threateningto discharge and otherwise discriminateagainst employees in their employmentfor failure to accept the Respondent's choiceof union, bygranting pay raises as benefits for unionmembership unwanted byits employees,and by paying themfor working time spent listening to unionsolici-tations asorderedby management representatives,the Respondent has contributedunlawful assistance and supportto that union, and has interfered with, restrained,and coerced its employees in the exerciseof the rightsguaranteedin Section 7 ofthe Act, and has therebyengaged in and is engaging,in unfairlabor practices withinthe meaning of Section 8(a) (2) and(1) of the Act.4.The foregoingunfairlabor practicesare unfairlabor practicesaffecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Southern Electronics Company, Inc.andUnited SteelworkersofAmerica,AFL-CIO.Case No. 10-CA-4640.November 8,1961DECISION AND ORDEROn June 30, 1961, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, only insofar as they are consistent withthe following :The Trial Examiner found that the Respondent violated Section8(a) (1), (3), and (4) of the Act by laying off five employees I andthereafter failing and refusing to recall them because they were unionadherents and had given testimony in a prior Board proceeding z1Jane Hardin,LouiseKesterson,Margaret Brown, EvelynWeems, andCora BelleFoshee.2 Southern Electronics Company,Inc.,131 NLILB 1411.134 NLRB No. 2.